     Case 1:18-cr-00309-LMM-LTW Document 24-1 Filed 10/09/18 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

UNITED STATES OF AMERICA
                                             Criminal Action No.:
      versus                                 1:18-CR-00309-LMM-LTW-1

CHALMER DETLING, II


 ORDER GRANTING MOTION FOR ADDITIONAL TIME TO FILE PRETRIAL
       MOTIONS AND CONTINUING PRETRIAL CONFERENCE

      The Court finds that for good cause shown it is necessary to extend the

time for the Defendant to file pretrial motions and to continue the pretrial

conference. The Court finds that the interests of justice in continuing the pretrial

motions deadline and in holding the pretrial conference substantially outweigh

the interests of the public and the defendant in the speedy resolution of this

matter, and thus the Clerk is directed to count as excludable any delay occurring

in extending the motions deadline and the holding of the pretrial conference. 18

U.S.C. § 3161, et seq.

      IT IS HEREBY ORDERED that the Pretrial Conference in this matter shall

be held on ________ ____, 2018, at _______ __.m. and the Defendants shall file

Pretrial Motions on or before October 30, 2018.
Case 1:18-cr-00309-LMM-LTW Document 24-1 Filed 10/09/18 Page 2 of 2




 SO ORDERED, this ____ day of ____________, 2018.


                        ______________________________________
                        HON. LINDA T. WALKER
                        UNITED STATES MAGISTRATE JUDGE
